DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 9 August 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-6, 8-13 and 15-19 are pending for examination.
Claims 7, 14 and 20 are canceled.
Claims 1, 8 and 15 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 9 August 2022.
Amendments to the drawings have not been submitted with the amendment filed 9 August 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over McHale et al. (EP 2688390) (hereinafter McHale) in view of Herron (US 20120240527)
Regarding claims 1, 8 and 15, the McHale reference discloses a wrapping system (paragraphs [0001], [0118]) for an agricultural baler 1 (paragraphs [0112], [0113] and figures 3, 7) comprising: 
a material roll (34) configured to hold a roll of wrapping material (3);
5a duckbill assembly (dispensing mechanism 30, paragraph [0120]) configured to draw wrapping material (3) from the material roll (34) and comprising a duckbill motor (not shown drive transmission taken from sprocket 24); 
a bale size sensor (99) configured to output bale size signals (paragraphs [0166] and [0170]);
and a controller (microcontroller 60, and signal processor 67) operatively coupled to the duckbill motor (24) and the bale size sensor (99)  (see also, paragraph [0126]), the controller being configured to:
10determine a starting size of a bale based on at least one received bale size signal (paragraph [0170]: “This in turn would permit continuous monitoring of the diameter of the bale 2 in the bale forming chamber 16 …” (fig. 5)); 
output an initiation signal to the duckbill motor (24) to initiate a wrap cycle (paragraph [0131] and paragraph [0147]); 
determine a current size of the bale is less than the starting size of the bale by a defined amount after outputting the initiation signal (see paragraph [0167] and paragraph [0172]: “The signal processor 67 would then be programmed to continuously compute the current reduction in the diameter of the bale from the value of the diameter at the commencement of dispensing of the wrapping film 3 into the bale forming chamber 16. The signal processor 67 would then compare the currently computed value of the reduction in the diameter of the bale with the electronically stored corresponding predefined value of the reduction in the diameter of the bale for the relevant material.” (fig. 5)); and  
15output a successful wrap signal responsively to determining that the current size is less than the starting size by the defined amount (paragraphs [0133], [0134] and paragraph [0170]: “… and would allow the signal indicative of correct circumferential wrapping of the bale 2 which is produced by the signal processor 67…”).  
Further regarding claim 8, the McHale reference discloses an agricultural baler (1), a chassis (5), a baling chamber (16), and the material roll (34) is carried by the chassis (5) (fig. 3).
Additionally, it is pointed out that the McHale reference express teaches the following in paragraphs [0003], [0004] and [00185]:
“[0003] Such balers may be of the type commonly referred to as fixed chamber balers, such as those described in PCT published Patent Applications Specifications Nos. WO 02/076183 and WO 02/076184, or they may be of the type commonly referred to as belt balers in which a plurality of side by side belts are configured to form a bale forming chamber of variable size as the bale is being formed. Other such balers may be of the type which comprise a combination of belts with bale rotating rollers. A monitoring apparatus and a baler with the features of the preamble of claim 10 respectively claim 14 are known from EP-A-1461995.”
“[0004] However, irrespective of the type of baler, it is necessary to circumferentially wrap or bind such bales in a bale forming chamber of the apparatus with suitable wrapping or binding material prior to discharge of the formed bale from the bale forming chamber in order to retain the formed bale in its cylindrical form, and in particular, to avoid unravelling and disintegrating of the formed bale as the bale is being discharged from the bale forming chamber. One type of wrapping material is a net type material, and another type of wrapping material is plastics film material, of the type commonly used in a bale wrapper for wrapping cylindrical bales of silage after the bale has been discharged from a baler. Such plastics film material may or may not be adhesive coated on one major surface thereof.”
“[0185] While the balers have been described as being a fixed chamber baler, it is envisaged that the balers may comprise any type of baler, be they roller balers, belt balers, balers comprising a combination of a belt or belts and a roller or rollers. Indeed, where the baler is provided in the form of a belt baler, it is envisaged that the radial outward pressure exerted on one or more of the belts of the belt baler by the bale in the bale forming chamber would be monitored in order to determine correct or otherwise circumferential wrapping of the bale in the bale forming chamber.”
Accordingly, the McHale reference clearly and expressly envisions alternative structural configurations for the baling machine, such as belt balers, and for the location of the bale size sensor, such as where the baler is provided in the form of a belt baler, it is envisaged that the radial outward pressure exerted on one or more of the belts of the belt baler by the bale in the bale forming chamber would be monitored.
The following limitations, while not expressly shown or discussed in the McHale reference, would be considered taught or envisioned in the McHale reference by a person having ordinary skill in the art:
In claim 1: “a pivotable take up arm; a bale size sensor associated with the take up arm and configured to output bale size signals corresponding to a position of the take up arm;”
In claim 8: “a pivotable take up arm disposed in the baling chamber; a bale size sensor associated with the take up arm disposed in the baling chamber and configured to output bale size signals corresponding to a position of the take up arm;” and 
In claim 15: “wherein determining at least one of the starting size of the bale or the current size of the bale is based on at least one bale size signal from a bale size sensor associated with a pivotable take up arm disposed in the baling chamber, the at least one bale size signal corresponding to a position of the take up arm.”
Nonetheless, it is also pointed out that each of these limitations is shown to be old and well known in the relevant art by the teachings in Herron.  The Herron reference expressly discloses a baler (20) with a baling chamber (36) formed by belts (66), a pivotable take up arm (swingable arm 70 ) disposed in the baling chamber (paragraph [0022]), a bale size sensor (28 in the form of a rotation sensor located at the pivot axis of the tension arm) associated with the take up arm (70) and configured to output bale size signals corresponding to a position of the take up arm (70), and which permits determining at least one of the starting size of the bale or the current size of the bale based on at least one bale size signal from the bale size sensor (28) associated with a pivotable take up arm (70) disposed in the baling chamber (36), the at least one bale size signal corresponding to a position of the take up arm (70) (paragraph [0039]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the McHale wrapping system, baler and method of controlling an agricultural baler by having had the baler formed as a belt baler and to have incorporated a pivotable take up arm disposed in the baling chamber; and to have incorporated the bale size sensor as being associated with the incorporated take up arm disposed in the baling chamber and configured to output bale size signals corresponding to a position of the incorporated take up arm; and to have had determining at least one of the starting size of the bale or the current size of the bale based on at least one bale size signal from a bale size sensor associated with the incorporated pivotable take up arm disposed in the baling chamber, the at least one bale size signal corresponding to a position of the incorporated take up arm, as suggested by the combined teachings of McHale and Herron, especially since McHale envisions alternative structural configurations for the baling machine, such as belt balers, and for the location of the bale size sensor, such as where the baler is provided in the form of a belt baler, it is envisaged that the radial outward pressure exerted on one or more of the belts of the belt baler by the bale in the bale forming chamber would be monitored, and especially since Herron expressly teaches that which McHale implicitly teaches.
In this instance, the modification of the McHale wrapping system, baler and method of controlling an agricultural baler, as modified by Herron above, involves no more than the predictable use of prior art elements according to their established functions.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR, 550 U.S. at 416. A prima facie conclusion of obviousness may be supported by a showing that the claims are directed to a process, machine, manufacture, or composition of matter already known in the prior art that is altered by the mere substitution of one element for another known in the field, and such modification yields a predictable result. See Id. (citing United States v. Adams, 383 U.S. 39, 40 (1966)). The Court further stated that:
[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.

KSR, 550 U.S. at 417. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior-art elements according to their established functions." Id .
The combination and substitution of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to iden-tify a reason that would have prompted a person of ordinary skill in the relevant field to combine the ele-ments in the way the claimed new invention does.” KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1396. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
Regarding claims 2, 9 and 16, the McHale wrapping system, baler and method of controlling an agricultural baler, as modified by Herron above, also teaches wherein the controller (60, 67) is configured to determine the wrap cycle has ended and determine the current size of the bale after the wrap 20cycle has ended, and wherein determining the wrap cycle has ended, wherein determining the current size of the bale is less than the starting size of the bale by the defined amount occurs after the wrap cycle has ended (see fig. 5, though shown based on the exerted pressure, the bale diameter monitoring is taught in paragraphs [0170] - [0172]). 
Regarding claims 3, 10 and 17, the McHale wrapping system, baler and method of controlling an agricultural baler, as modified by Herron above, also teaches further comprising a wrap sensor (rotary encoder 68) configured to output wrapping signals corresponding to wrapping material (3) being drawn from the material roll (34) and operatively coupled to the controller (60, 67), the controller being configured to determine the wrap cycle has ended based on a length of wrapping material that has been drawn from the material roll, and wherein determining the wrap cycle has ended comprises determining a length of wrapping material that has been drawn from the material roll is at least a defined length (paragraph [0136]: “rotary encoder 68 illustrated in block representation in Fig. 4 located on a shaft 69 of the feed roller 38 produces signals which are indicative of the length of the wrapping film 3 being drawn into the bale form chamber 16. The signals from the rotary encoder 68 are read by the signal processor 67 from commencement of dispensing of the wrapping film 3 into the bale forming chamber 16. The signal processor 67 determines that the predefined period from the commencement of dispensing of the wrapping film 3 into the bale forming chamber 16 has expired when the signals read from the rotary encoder 68 are indicative of the length of the wrapping film 3 dispensed into the bale forming chamber 16 being sufficient to wrap the bale 2 with approximately two and a quarter turns of the wrapping film 3. The microcontroller 60 also reads the signals from the pressure transducer 66 in order to determine when the radial outward pressure being exerted by the bale on the bale rotating rollers 20 corresponds to a predefined pressure which is indicative of the bale having been formed to the desired size.”).
Regarding claims 4, 11 and 18, the McHale wrapping system, baler and method of controlling an agricultural baler, as modified by Herron above, also teaches wherein the controller (60, 67) is configured to determine the wrap cycle has ended by determining a defined time period has elapsed after outputting the initiation signal, and wherein determining the wrap cycle has ended comprises determining a defined time period has elapsed after outputting the initiation signal (paragraphs [0135], [0146] and [0147]).
Regarding claims 5, 12 and 19, the McHale wrapping system, baler and method of controlling an agricultural baler, as modified by Herron above, also teaches wherein the controller (60, 67) is configured to output a warning signal (an alarm) if the current size of the bale after the wrap cycle has ended is not less than the starting size by the defined amount, and further comprising outputting a warning signal if the current size of the bale after the wrap cycle has ended is not less than the starting size by the defined amount (paragraphs [0135] and [0137]).
Regarding claims 6 and 13, the McHale wrapping system and baler, as modified by Herron above, also teaches wherein the bale size sensor (99) is configured to output bale size signals directly corresponding to the current size of the bale (paragraph [0167]).
Response to Arguments
Applicant’s amendment and corresponding arguments, see page 8 of the Remarks, filed 9 August 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 8 and 9 of the Remarks, filed 9 August 2022, with respect to the rejection of claims 1-20 under 35 USC 102(a)(1) as being anticipated by McHale et al. (EP 2688390) have been fully considered and are persuasive.  Therefore, the rejection under 35 USC 102(a)(1) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited reference to Herron (US 20120240527) as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hood et al. (US ‘647) teaches the use of a bale size sensor (220) associated with a pivotable take up arm (belt tensioner) (fig. 5, paragraph [0029]).
White et al. (US ‘271) teaches the use of a bale size sensor (62) associated with a pivotable take up arm (58).
Cheney et al. (DE ‘941) teaches the use of a bale size sensor (188) associated with a pivotable take up arm (186).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        30 September 2022